DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or make obvious  a windowed watchdog circuit system, comprising: a fast timer system configured to receive the watchdog strobe signals from the processor and to determine whether the gap time between watchdog strobe signals is shorter than a fast threshold time to output a fast threshold state when the gap time is shorter than the fast threshold time, wherein the windowed watchdog circuit system is configured to output a reset state to reset the processor when any of the slow timer module and the fast timer system are outputting the slow threshold state or the fast threshold state, respectively, along with all the other limitations as required by claims 1 and 12.
The prior art of record fails to disclose or make obvious a fast timer system for a circuit, comprising: a fast timer module configured to output a first module state and to output a second module state for a fast threshold time after receiving a watchdog strobe signal from the processor; a latch having a state input, a clock input, and a latch output, wherein the state input of the latch is operatively connected to the fast timer module to receive the second module state, wherein the clock input is configured to be connected to the processor to receive the watchdog strobe signals, wherein the latch is configured to switch from a first output state indicating that watchdog strobe signal gap time is equal to or longer than the fast time threshold to a second output state indicating the gap time is shorter than the fast time threshold when the state input is receiving the second module state and the clock input receives a watchdog strobe signal; and a delay module configured to add a predetermined time delay to the first module state and/or the second module state from the fast timer module such that the state input of the latch receives the first and/or second module state from the fast timer module delayed from the watchdog strobe signal received by the clock input, along with all the other limitations as required by claim 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick O'Neill whose telephone number is (571)270-1677. The examiner can normally be reached Monday- Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571)272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK O NEILL/Primary Examiner, Art Unit 2842